Cite as: 577 U. S. ____ (2016)           1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
CALIFORNIA BUILDING INDUSTRY ASSOCIATION v.
     CITY OF SAN JOSE, CALIFORNIA, ET AL.
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                 COURT OF CALIFORNIA

             No. 15–330.   Decided February 29, 2016


  The petition for writ of certiorari is denied.
  JUSTICE THOMAS, concurring in the denial of certiorari.
  This case implicates an important and unsettled issue
under the Takings Clause. The city of San Jose, Califor-
nia, enacted a housing ordinance that compels all develop-
ers of new residential development projects with 20 or
more units to reserve a minimum of 15 percent of for-sale
units for low-income buyers. See San Jose Municipal
Ordinance No. 28689, §§5.08.250(A), 5.08.400(A)(a) (2010).
Those units, moreover, must be sold to these buyers at an
“affordable housing cost”—a below-market price that
cannot exceed 30 percent of these buyers’ median income.
§§5.08.105, 5.08.400(A)(a); see Cal. Health & Safety Code
Ann. §§50052.5(b)(1)–(4) (West 2014). The ordinance
requires these restrictions to remain in effect for 45 years.
San Jose Municipal Ordinance No. 28689, §5.08.600(B);
Cal. Health & Safety Code Ann. §33413(C). Petitioner, the
California Building Industry Association, sued to enjoin
the ordinance. A California state trial court enjoined the
ordinance, but the Court of Appeal reversed, and the
Supreme Court of California affirmed that decision. 61
Cal. 4th 435, 351 P. 3d 974 (2015).
  Our precedents in Nollan v. California Coastal Comm’n,
483 U. S. 825 (1987), and Dolan v. City of Tigard, 512
U. S. 374 (1994), would have governed San Jose’s actions
had it imposed those conditions through administrative
action. In those cases, which both involved challenges to
administrative conditions on land use, we recognized that
  2    CALIFORNIA BUILDING INDUSTRY ASSN. v. SAN JOSE

                    THOMAS, J., concurring

governments “may not condition the approval of a land-
use permit on the owner’s relinquishment of a portion of
his property unless there is a ‘nexus’ and ‘rough propor-
tionality’ between the government’s demand and the
effects of the proposed land use.” Koontz v. St. Johns
River Water Management Dist., 570 U. S. ___, ___ (2013)
(slip op., at 1) (describing Nollan/Dolan framework).
   For at least two decades, however, lower courts have
divided over whether the Nollan/Dolan test applies in
cases where the alleged taking arises from a legislatively
imposed condition rather than an administrative one. See
Parking Assn. of Georgia, Inc. v. Atlanta, 515 U. S. 1116,
1117 (1995) (THOMAS, J., dissenting from denial of certio-
rari). That division shows no signs of abating. The deci-
sion below, for example, reiterated the California Supreme
Court’s position that a legislative land-use measure is not
a taking and survives a constitutional challenge so long as
the measure bears “a reasonable relationship to the public
welfare.” 61 Cal. 4th, at 456–459, and n. 11, 351 P. 3d, at
987–990, n. 11; compare ibid. with, e.g., Home Builders
Assn. of Dayton and Miami Valley v. Beavercreek, 89 Ohio
St. 3d 121, 128, 729 N. E. 2d 349, 356 (2000) (applying the
Nollan/Dolan test to legislative exaction).
   I continue to doubt that “the existence of a taking
should turn on the type of governmental entity responsible
for the taking.” Parking Assn. of Georgia, supra, at 1117–
1118. Until we decide this issue, property owners and
local governments are left uncertain about what legal
standard governs legislative ordinances and whether cities
can legislatively impose exactions that would not pass
muster if done administratively. These factors present
compelling reasons for resolving this conflict at the earli-
est practicable opportunity.
   Yet this case does not present an opportunity to resolve
the conflict. The City raises threshold questions about the
timeliness of the petition for certiorari that might preclude
                 Cite as: 577 U. S. ____ (2016)           3

                    THOMAS, J., concurring

us from reaching the Takings Clause question. Moreover,
petitioner disclaimed any reliance on Nollan and Dolan in
the proceedings below. Nor did the California Supreme
Court’s decision rest on the distinction (if any) between
takings effectuated through administrative versus legisla-
tive action. See 61 Cal. 4th, at 461–462, 351 P. 3d, at 991–
992. Given these considerations, I concur in the Court’s
denial of certiorari.